EXHIBIT 10.2

 

COMMERCIAL LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made and entered into May 31, 2005, by and between The
Levine Family Trust, whose address is 8929 University Center Lane, Suite 100,
San Diego, California 92122, (hereinafter referred to as “Landlord”), and Orange
21, Inc., a Delaware corporation, which is the parent corporation of Spy
Optic, Inc., whose address is 2070 Las Palmas Drive, Carlsbad, California 92009,
(hereinafter referred to as “Tenant”).

 

ARTICLE I - GRANT OF LEASE

 

Section 1. Leased Premises. Landlord, in consideration of the rents to be paid
and the covenants, conditions and agreements to be performed and observed by the
Tenant, does hereby lease to the Tenant and the Tenant does hereby lease and
take from the Landlord the property commonly known as 2070 Las Palmas Drive,
which consists of approximately 30,556 square feet, located in the County of San
Diego, City of Carlsbad and the State of California, together with, as part of
the parcel, all improvements located thereon (the “Leased Premises”).

 

Section 2. Condition – As Is. Tenant currently occupies the Premises pursuant to
a Sublease Agreement dated September 6, 2002, by and between Lessor and Harris
Corporation (“Harris”), subject to a Master Lease dated May 9, 1995 (“Master
Lease”) covering, inter alia, the Leased Premises, by and between Harris and
Landlord. Tenant hereby expressly acknowledges that it is familiar with the
Premises, having occupied the Premises pursuant to the Master Lease and the
Sublease for a period of more than two years, and accepts the Leased Premises
“AS IS”.

 

ARTICLE II - LEASE TERM

 

Section l. Total Term of Lease. The Term of this Lease shall begin on the
commencement date, as defined in Section 2 of this Article II, and shall
terminate on March 31, 2006.

 

Section 2. Commencement Date. The “Commencement Date” shall mean June 1, 2005.

 

Section 3. Expiration Date. The “Expiration Date” shall mean March 31, 2006.

 

Section 4. Extensions. The parties hereto may elect to extend this Agreement
upon such terms and conditions as may be agreed upon in writing and signed by
the parties at the time of any such extension.

 

Section 5. Holding Over. Tenant shall not have the right to hold over and
continue occupancy of the Leased Premises after the Expiration Date. In the
event that Tenant or anyone claiming under Tenant shall continue occupancy of
the Leased Premises after the expiration of the term of this Lease or any
renewal or extension thereof without any agreement in writing between

 

--------------------------------------------------------------------------------


 

Landlord and Tenant with respect hereto, such occupancy shall not be deemed to
extend or renew the term of the Lease, but such occupancy shall continue as a
tenancy at will, from month to month, upon the covenants, provisions and
conditions herein contained. During any such hold over period, the rental shall
be one-hundred and fifty percent (150%) the rental in effect during the term of
this Lease as extended or renewed, prorated and payable for the period of such
occupancy.

 

ARTICLE III - RENT

 

The Tenant agrees to pay the Landlord and the Landlord agrees to accept, during
the term hereof, at such place as the Landlord shall from time to time direct by
notice to the Tenant, rent at the following rates and times:

 

Section 1. Base Rent. Base Rent during the Term of this Lease shall be
Twenty-three Thousand, Three Hundred and Seventy-seven dollars ($23,377) per
month.

 

Reference to Base Rent hereunder shall not be implied or construed to the effect
that the obligation to pay rent hereunder is for any term shorter than the Lease
Term set forth hereunder, plus any extensions as may be agreed upon.

 

Section 2. Payment of Rent. Tenant shall cause payment of the Base Rent,
Additional Rent, other rent and charges, as the same may be adjusted from time
to time, to be received by Landlord in lawful money of the United States,
without offset or deduction, on or before the first day of each and every
calendar month during the Term hereof. Base Rent, Additional Rent, other rent
and charges for any period during the Term which is for less than one (1) full
calendar month shall be prorated based upon the actual number of days of the
calendar month involved.

 

Section 3. Late Charge. A late fee in the amount of six percent (6%) shall be
assessed if payment of Base Rent, Additional Rent and other charges due under
this Lease is not received by Landlord on or before the fifth day of each month.
This late fee shall constitute Additional Rent, and shall be payable in addition
to all other sums due under this Lease.

 

Section 4. Additional Rent. As used in this Lease, the term Additional Rent
refers to all sums Tenant is obligated to pay to Landlord in addition to the
Base Rent, including, but not limited to, late fees, if any, Real Property
Taxes, costs and expense of insurance, costs and expenses of utilities, costs
and expenses of maintenance and repair, and such other costs and expenses set
forth in the Lease to the extent the same are not paid directly by Tenant.

 

ARTICLE IV - SECURITY DEPOSIT

 

Section 1. No Security Deposit. The Tenant currently occupies the Premises
pursuant to a Sublease Agreement dated September 6, 2002, by and between Lessor
and Harris Corporation (“Harris”), subject to a Master Lease dated May 9, 1995
(“Master Lease”) covering, inter alia, the Premises, by and between Harris and
Landlord. Tenant acknowledges that no security deposit is held by Landlord under
the terms of the Master Lease or the Sublease.

 

--------------------------------------------------------------------------------


 

ARTICLE V - CONDITION OF THE LEASED PREMISES

 

Section 1. Condition – As Is. Tenant hereby expressly acknowledges that it is
familiar with the Premises, having occupied the Premises pursuant to the Master
Lease and the Sublease for a period of more than two years, and accepts the
Premises “AS IS”. Tenant hereby acknowledges: (i) that it has occupied the
Premises for more than two years prior to the execution of this lease and has
had the opportunity to satisfy itself with respect to the condition of the
Premises, including, but not limited to, the utilities, the electrical,
mechanical, and fire sprinkler systems, security, environmental aspects,
compliance with applicable laws, codes and ordinances, and the current and
future suitability of the Premises for Tenant’s intended use; (ii) that Tenant
has made such investigation as it deems necessary with reference to such matters
and assumes all responsibility therefor as the same relate to Tenant’s occupancy
of the Premises and/or the Term of the Lease; and (iii) that neither Landlord
nor any of Landlord’s agents have made any oral or written representations or
warranties with respect to such matters other than as expressly set forth in
this Lease.

 

ARTICLE VI - TAXES

 

Section l. Personal Property Taxes. The Tenant shall pay prior to delinquency
all taxes levied against any leasehold interest of the Tenant, Tenant owned
improvements, Trade Fixtures, furnishings, equipment and all personal property
of Tenant owned or placed by the Tenant in the Leased Premises. When possible,
Tenant shall cause its Trade Fixtures, furnishings, equipment and all personal
property of Tenant to be assessed separately from the real property of Landlord.
If any of Tenant’s said persona property shall be assessed with landlord’s real
property, Tenant shall pay Landlord the Taxes attributable to Tenant within ten
(10) days after the written statement setting forth the taxes applicable to
Tenant’s property, unless previously paid by Tenant pursuant to the terms of
this Article.

 

Section 2. Real Estate Taxes. During the continuance of this Lease Landlord
shall deliver to Tenant a copy of any real estate taxes and assessments against
the Leased Property. From and after the Commencement Date, the Tenant shall pay
all Real Property Taxes applicable to the Lease premises during the Term of this
Lease. All such payments shall be made not less than ten (10) days prior to the
delinquency date of the applicable installment. Tenant shall furnish Landlord
with satisfactory evidence that such taxes have been paid. If any such taxes
paid by Tenant shall cover any period of time prior to the Commencement date or
after the Expiration Date or earlier termination hereof, Tenant’s share of such
taxes shall be equitably prorated to cover only the period of time within the
tax fiscal year that this Lease is in effect, and Landlord shall reimburse
Tenant for any overpayment after such proration. If Tenant fails to pay and Real
Property Taxes required by this Lease to be paid by Tenant, Landlord shall have
the right to pay the same, and Tenant shall reimburse Landlord therefor on
demand, together with any interest and penalties lawfully imposed thereon as a
result of Tenant’s failure to make the timely payment thereof, which shall be
levied upon the Leased Premises during the term of this Lease.

 

Section 3. Advance Payment of Real Property Taxes. In order to insure payment
when due and before delinquency of any Real Property Taxes, Landlord reserves
the right, at Landlord’s

 

--------------------------------------------------------------------------------


 

option, to estimate current Real Property Taxes applicable to the Leased
Premises, and to require such current year’s Real Property Taxes to be paid in
advance to Landlord by Tenant, either (I) in a lump sum payment equal to the
installment due at least twenty (20) days prior to the applicable delinquency
date; or (ii) monthly in advance with the payment of the Base Rent. If Landlord
elects to require payment monthly in advance, the monthly payment shall be that
equal monthly amount which, over the number of months remaining before the month
in which the applicable tax installment would become delinquent (and without
interest thereon), would provide a fund large enough to fully discharge before
delinquency the estimated installment of taxes to be paid. When the actual
amount of the applicable tax bill is known, the amount of such equal monthly
payment shall be adjusted as required to provide the fund needed to pay the
applicable taxes before delinquency. If the amounts paid to Landlord by Tenant
under the provisions of this paragraph are insufficient to discharge the
obligations of Tenant to pay such Real Property Taxes as such become due, Tenant
shall pay Landlord, upon Landlord’s demand, such additional sums as are
necessary to pay such obligations. All money paid to Landlord under this
paragraph may be mingled with other money of Landlord and shall not bear
interest. In the event of a breach by Tenant in the performance of any
obligations of Tenant under this Lease, then any balance of funds paid to
Landlord under the provisions of this paragraph may at the option of Landlord,
be treated as an additional Security Deposit.

 

Section 4. Definition of Real Property Taxes. As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax (other than inheritance,
personal income or estate taxes) imposed upon the Leased Premises by any
authority having the direct or indirect to tax, including any city, state or
federal government, or any school, agricultural, sanitary, fire, street,
drainage or other improvement district thereof, levied against any legal or
equitable of Landlord in the Leased Premises or in the real property of which
the Leased Premises are a part, Landlord’s right to rent or other income
therefrom and/or Landlord’s business of leasing the Leased Premises. The term
“Real Property Taxes shall also include any tax, fee, levy, assessment or
charge, or any increase therein, imposed by reason of events occurring, or
changes in applicable law taking effect, during the Term of this Lease,
including, but not limited to, a change in the ownership of the Leased Premises
or in the improvements thereon, the execution of this Lease, or any
modification, amendment or transfer thereof, and whether or not contemplated by
the parties.

 

Section 5. Contest of Taxes. The Tenant, at its own cost and expense, may, if it
shall in good faith so desire, contest by appropriate proceedings the amount of
any personal or real property tax. The Tenant may, if it shall so desire,
endeavor at any time or times, by appropriate proceedings, to obtain a reduction
in the assessed valuation of the Leased Premises for tax purposes. In any such
event, if the Landlord agrees, at the request of the Tenant, to join with the
Tenant at Tenant’s expense in said proceedings and the Landlord agrees to sign
and deliver such papers and instruments as may be necessary to prosecute such
proceedings. Notwithstanding the foregoing, Tenant shall be required to pay all
Real Property Taxes and personal property taxes, as set forth herein, no less
than twenty (20) days prior to the applicable delinquency date.

 

--------------------------------------------------------------------------------


 

ARTICLE VII. UTILITIES

 

Section 1. Utilities. Tenant shall pay for all water, sanitation, sewer,
electricity, light, heat, gas, power, fuel, janitorial, and other services
incident to Tenant’s use of the Leased Premises together with any taxes thereon,
whether or not the cost thereof be a charge or imposition against the Leased
Premises. If any such services are not separately metered to Tenant, Tenant
shall pay a reasonable proportion, to be determined by Landlord, of all charges
jointly metered with other premises.

 

ARTICLE IX - INSURANCE; INDEMINTY

 

Section 1. Payment for Insurance. Regardless of whether the Landlord or the
Tenant is the insuring party, Tenant shall pay for all insurance required under
the terms of this Lease except to the extent of the cost attributable to
liability insurance carried by Landlord in excess of $1,000,000 per occurrence.
Premiums for policy periods commencing prior to or extending beyond the Lease
Term shall be prorated to correspond to the Lease Term. Payment shall be made by
Tenant to Landlord within ten (10) days following receipt of an invoice for any
amount due and shall constitute Additional Rent.

 

Section 2. Liability Insurance.

 

(A) Carried by Tenant. Tenant shall obtain and keep in full force and effect
during the Term of this Lease and any renewals or extensions thereof a
Comprehensive General Liability Policy of Insurance protecting Tenant and
Landlord (as an additional named insured) against claims for bodily injury,
personal injury, and property damage based upon, involving, or arising out of
the ownership, use, occupancy or maintenance of the Leased Premises and all
areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing for single limit coverage in an amount not less than $1,000,000 per
occurrence with an Additional Insured - Managers or Lessors of Premises
Endorsement. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an insured contract for the performance of
Tenant’s indemnity obligations under this Lease. The terms of said insurance
required by this Lease or as carried by Tenant shall not, however, limit the
liability of Tenant nor relieve Tenant of any obligation hereunder. All
insurance carried by Tenant shall be primary to and not contributory with any
similar insurance carried by Landlord, whose insurance shall be considered
excess insurance only.

 

(B) Carried by Landlord. In the event Landlord is the Insuring Party, Landlord
shall also maintain liability insurance, described in Section 2.(A) preceding,
in addition to, and not in lieu of, the insurance required to be maintained by
Tenant. Tenant shall not be named as an additional named insured therein.

 

Section 3. Property Insurance – Building, Improvements and Rental Value

 

(A) Building and Improvements. The Insuring Party shall obtain and keep in full
force and effect during the Term of this Lease a policy or policies in the name
of Landlord, with the loss payable to Landlord and to the holders of any
mortgage, deeds of trusts or ground leases on

 

--------------------------------------------------------------------------------


 

the Leased Premises (“Lenders”), insuring loss or damage to the Leased Premises.
The amount of such insurance shall be equal to the full replacement cost of the
Leased Premises, as the same shall exist from time to time, or the amount
required by the Lenders, but in no event more than the commercially reasonable
and available insurable value thereof if, by reason of the unique nature or age
of the improvements involved, such later amount is less than full replacement
cost. If Landlord is the Insuring Party, however, Tenant owned improvements
shall be insured by Tenant under Section 4 following rather than by Landlord. If
the coverage is available and commercially appropriate, such policy or policies
shall insure against all risks of direct physical loss or damage (except the
perils of flood and/or earthquake unless required by Lenders), including any
additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Leased Premises
required to be demolished or removed by enforcement of any building, zoning,
safety or land use laws as a result of the covered loss. Said policy or policies
shall include an agreed valuation clause in lieu of any coinsurance, waiver of
subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for San Diego, California. If such
insurance coverage has a deductible clause, the deductible shall not exceed
$5,000 per occurrence, and Tenant shall be liable for any deductible amount in
the event of an insured loss.

 

(B) Rental Value. The Insuring Party shall, in addition, obtain and keep in full
force and effect during the Term of this Lease a policy or policies in the name
of the Landlord, with loss payable to Landlord and Lenders, insuring the loss of
the full rental and other charges payable by Tenant to Landlord under this Lease
for one (1) year(including all real estate taxes, insurance costs, and any
scheduled rent increases). Said insurance shall provide that in the event the
Lease is terminated by reason of an insured loss, the period of indemnity for
such coverage shall be extended beyond the date of the completion of repairs or
replacement of the Leased Premises, to provide for one (1) full year’s loss of
rental revenues from the date of any such loss. Said insurance shall contain an
agreed valuation clause in lieu of any coinsurance clause, and the amount of
coverage shall be adjusted annually to reflect the projected rental income,
property taxes, insurance premium costs and other expenses, if any, otherwise
payable to Landlord, for the next twelve (12) month period. Tenant shall be
liable for any deductible amount in the event of an insured loss.

 

(C) Tenant’s Improvements. If the Landlord is the Insuring Party, the Landlord
shall not be required to insure Tenant owned improvements, property or fixtures,
unless the item in question has become the property of and owned by the Landlord
under the terms of this Lease. If the Tenant is the Insuring Party, the policy
carried by Tenant shall insure all such property.

 

Section 4. Tenant’s Property Insurance. Tenant at its cost shall either by
separate policy or, at Landlord’s option, by endorsement to a policy already
carried, maintain insurance coverage on all of Tenant personal property and
Tenant owned improvements in, on or about the Leased Premises similar in
coverage to that carried by the Insuring Party under Section 3, preceding. The
proceeds from any such insurance shall be used by Tenant for the replacement of
its personal property or the restoration of Tenant owned improvements. Tenant
shall be the Insuring Party with respect to the insurance required by this
paragraph and shall provide

 

--------------------------------------------------------------------------------


 

Landlord with written evidence that such insurance is in force.

 

Section 5. Insurance Policies. Insurance required hereunder shall be in
companies duly licensed to transact business in California and such companies
shall be acceptable to the Landlord and Lenders. Tenant shall not do or permit
to be done anything which shall invalidate the insurance policies referred to in
this Article. If Tenant is the Insuring Party, Tenant shall cause to be
delivered to Landlord certified copies of policies of such insurance or
certificates evidencing the existence and amounts of such insurance with the
insureds and loss payable clauses as required by this Lease. No such policy
shall be cancelable or subject to modification except after thirty (30) days
prior written notice to Landlord. Tenant shall, at least thirty (30) days prior
to the expiration of such policies, furnish Landlord with evidence of renewals
or insurance binders evidencing renewals thereof, or Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant to Landlord upon demand. If the Insuring Party shall fail to procure
and maintain the insurance required to be carried under the terms of this Lease,
the other party may, but shall not be required to, procure and maintain the
same, but at Tenant’s expense.

 

Section 6. Waiver of Subrogation. Without affecting any other rights, Landlord
and Tenant (“Waiving Party”) each hereby release and relieve the other, and
waive the entire right to recover damages (whether in contract or in tort)
against the other, for loss or damage to the Waiving Party’s property arising
out of or incident to the perils required to be insured against under this
Article. The effect of such releases and waivers of the right to recover damages
shall not be limited by the amount of insurance carried or required, or by any
deductible applicable thereto.

 

Section 7. Indemnification. Except for Landlord’s negligence and/or breach of
express warranties, Tenant shall indemnify, protect, defend and hold harmless
the Leased Premises, Landlord and its agents, ground lessors, partners and
Lenders from and against any and all claims, loss of rents and/or damages.
Costs, liens, judgments, penalties, permits, attorneys’ and consultants’ fees,
expenses and/or liabilities arising out of, involving, or in dealing with the
occupancy of the Leased Premises by Tenant, the conduct of Tenant’s business,
any act, omission, or neglect of Tenant, its agents, contractors, employees or
invitees, and out of any Default or Breach by Tenant by Tenant in the
performance in a timely manner of any obligation on Tenant’s part to be
performed under this Lease. The foregoing shall include, but not be limited to,
the defense or pursuit of any claim or any action or proceeding involved
therein, and whether or not litigated and/or reduced to judgment, and whether
well founded or not. In case any action or proceeding be brought against
Landlord, its agents, or employees by reason of any of the foregoing matters,
Tenant upon notice from Landlord shall defend the same at Tenant’s expense by
counsel reasonable satisfactory to, and chosen by, Landlord, and Landlord shall
cooperate with Tenant in such defense. Landlord need not have first paid any
such claim or cost in order to be so indemnified.

 

ARTICLE X - OBLIGATIONS FOR REPAIRS

 

Section 1. Tenant’s Repairs.

 

(A)  Subject to the provisions of Article XII (relating to destruction of the
Leased

 

--------------------------------------------------------------------------------


 

Premises) and Article XIII (relating to condemnation), Tenant at Tenant’s sole
cost and expense and at all times shall keep the Leased Premises and every part
thereof in good order, condition and repair, structural and non-structural
(whether or not such portion of the Leased Premises requiring repairs, or the
means of repairing the same, are reasonably and readily accessible to Tenant,
and whether or not the need for such repairs occurs as a result of Tenant’s use,
any prior use, the elements or the age of such portion of the Leased Premises),
including without limiting the generality of the foregoing, all equipment or
facilities servicing the Leased Premises, such as plumbing, heating, air
conditioning, ventilating, electrical, lighting systems, boilers, fired or
unfired pressure vessels, fire sprinkler and/or standpipe and hose or other
automatic fire extinguishing systems, including fire alarm and/or smoke
detection systems and equipment, fire hydrants, fixtures, walls (interior and
exterior), foundations, ceilings, roofs, floors, windows, doors, plate glass,
skylights, landscaping, driveways, parking lots, fences, retaining walls, signs
sidewalks, and parkways located in, on, under or about the Leased Premises.
Tenant shall not cause or permit any Hazardous Substance to be spilled or
released in, on, under or about the Leased Premises (including through the
plumbing or sanitary sewer system) and shall promptly, at Tenant’s expense, take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of contamination of, and for the
maintenance, security and/or monitoring of the Leased Premises, the elements
surrounding the same, or neighboring properties, that was caused, permitted or
materially contributed to by Tenant, or pertaining to or involving any Hazardous
Substance and/or storage tank brought onto the Leased Premises by or for Tenant
or under its control. Tenant in keeping the Premises in good order, condition
and repair shall exercise and perform good maintenance practices. Tenant’s
obligations shall include restorations, replacements or renewals when necessary
to keep the Leased Premises and all improvements thereon or a part thereof in
good order, condition and state of repair.

 

(B) Tenant shall, at Tenant’s sole cost and expense, procure and maintain
contracts, with copies to Landlord, in customary form and substance for, and
with contractors specializing and experienced in, the inspection, maintenance
and service of the following equipment and improvements, if any, located on the
Leased Premises: (i) heating, air conditioning and ventilation systems;
(ii) boiler, fired or unfired pressure systems; (iii) fire sprinkler and/or
standpipe and hose or other automatic fire extinguishing systems, including fire
alarm and/or smoke detection systems and equipment; (iv) landscaping and
irrigation systems; (v) roof covering and drain maintenance; and (vi) asphalt
and parking lot maintenance.

 

Section 2. Landlord’s Repairs. Except for the warranties and representations of
the Landlord contained in Article XII (relating to destruction of the Leased
Premises) and Article XIII (relating to condemnation), it is intended by the
Parties hereto that Landlord shall have no obligation, in any manner whatsoever,
to repair or maintain the Leased Premises, the improvements located thereon, or
the equipment therein, whether structural or non-structural, all of which are
intended to be the obligation of Tenant pursuant to Section 1 preceding. It is
the intention of the Parties that the terms of this Lease govern the respective
obligations of the Parties as to maintenance and repair of the Leased Premises.
Landlord and Tenant expressly waive the benefit of any statute now or hereafter
in effect to the extent it is inconsistent with the terms of this Lease with
respect to, or which affords Tenant to make repairs at the cost of Landlord or
to terminate the Lease by reason of any needed repairs.

 

--------------------------------------------------------------------------------


 

Section 3. Requirements of the Law. Tenant has occupied the Leased Premises for
more than two years prior to the execution of this lease and has had the
opportunity to satisfy itself with respect to the condition of the Premises,
including, but not limited to, the utilities, the electrical, mechanical, and
fire sprinkler systems, security, environmental aspects, compliance with
applicable laws, codes and ordinances, and the current and future suitability of
the Leased Premises for Tenant’s intended use and that Tenant has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to Tenant’s occupancy of the
Leased Premises and/or the Term of the Lease.

 

Section 4. Tenant’s Alterations.

 

(A) Definitions. The term “Utility Installations” is used in this Lease to refer
to all carpeting, window coverings, air lines, power panels, electrical
distribution, security, fire protection systems, communication systems, lighting
fixtures, heating ventilating and air conditioning equipment, plumbing and
fencing in, on or about the Leased Premises. The term “Trade Fixture” shall mean
Tenant’s machinery and equipment that can be removed without doing material
damage to the Leased Premises. The term “Alteration” shall mean any modification
of the improvements of the Leased Premises from that which is provided by
Landlord under the terms of this Lease, other than Utility Installations or
Trade Fixtures, whether by addition or deletion.

 

(B) Consent Required. Tenant shall not make any Alterations or Utility
Installments in, on, under or about the Leased Premises without Landlord’s prior
written consent. The Tenant, however, shall have the right, at its sole expense,
from time to time, and to make such non-structural Utility Installations in such
parts thereof as the Tenant shall deem expedient or necessary for its purposes;
provided, however, that no such Utility Installations shall be made to the roof
and all other such Utility Installations shall not be visible from the outside,
shall not involve puncturing, relocating, or removing the roof or any of the
existing walls, and shall neither impair the structural soundness nor diminish
the value of the Leased Premises and the cumulative cost thereof during the term
of the Lease as extended does not exceed $25,000.

 

Section 5. Permits and Expenses. To the extent that Tenant makes Utility
Installations, Alterations, installs Trade Fixtures and/or makes repairs, as
required or permitted pursuant to this Lease, Tenant agrees that it will procure
all necessary permits for making any repairs, alterations, or other improvements
for installations, when applicable. Tenant shall give written notice to Landlord
of any repairs required pursuant to the provisions of this Article and Tenant
agrees promptly to commence such repairs or alterations and to prosecute the
same to completion diligently, subject, however, to the delays occasioned by
events beyond the control of Tenant.

 

Section 6. Payment for Repairs and Alterations. Tenant agrees to pay promptly
when due the entire cost of any work done by it upon the Leased Premises so that
the Leased Premises at all times shall be free of liens for labor and materials.
Tenant further agrees to hold harmless and indemnify the other party from and
against any and all injury, loss, claims or damage to any person or property
occasioned by or arising out of the doing of any such work by such party or its
employees, agents or contractors. Tenant further agrees that in doing such work
that it will

 

--------------------------------------------------------------------------------


 

employ materials of good quality and comply with all governmental requirements,
and perform such work in a good and workmanlike manner.

 

Section 7. Ownership; Removal; Surrender; and Restoration.

 

(A) Ownership. Subject to Landlord’s right to require their removal, all
Alterations and Utility Installations made to the Leased Premises shall become
the property of and owned by the Landlord, but considered a part of the Leased
Premises. Unless otherwise instructed per Section 7.(B) hereof, all Alterations
and Utility Installations shall, at the Expiration Date or earlier termination
of this Lease, be the property of the Landlord and remain upon and be
surrendered to Landlord with the Leased Premises.

 

(B) Removal. Unless otherwise agreed in writing, Landlord may require that any
or all Alterations or Utility Installations made by Tenant be removed by the
Expiration Date or earlier termination of this Lease, notwithstanding their
installation may have been consented to by Landlord. Landlord may require the
removal at any time of all or part of any Alterations or Utility Installations
made without the required consent of the Landlord.

 

(C) Existing Non-Permitted Alterations. Tenant expressly acknowledges that
during the term of the Master Lease and/or Sublease, certain Utility
Installations, Alterations, Trade Fixture installations and/or repairs have been
performed for which permits were required, but no such permits were obtained and
no prior consent was obtained from Landlord. Tenant expressly and separately
agrees with respect to such modifications performed without first obtaining the
necessary permits and consent, to take all steps necessary to obtain the permits
for such Utility Installations, Alterations, Trade Fixture installations and/or
repairs, or to restore the Leased Premises to its original condition prior to
the inception of the Master Lease.

 

(D) Surrender; Restoration. Tenant shall surrender the Leased Premises by the
last day of the Term of the Lease or any earlier termination date, with all of
the improvements, parts, and surfaces thereof clean and free of debris and in
good operating order, condition and state of repair, Ordinary Wear and Tear
excepted. “Ordinary Wear and Tear” shall not include any damage or deterioration
which would have been prevented by good maintenance practice or by Tenant
performing all of its obligations under this Lease. Except as otherwise agreed
or specified in writing by Landlord, the Leased Premises, when surrendered shall
include all Utility Installations. The obligations of Tenant shall include the
repair of any damage occasioned by the installation, maintenance or removal of
Tenant’s Trade Fixtures, furnishings, equipment and Alterations and/or Utility
Installations, as well as the removal of any storage tank installed by of for
Tenant, and the removal, replacement or remediation of any soil, material or
ground water contaminated by Tenant, all as may be then required by Applicable
Law and/or good service and practice. Tenant’s Trade Fixtures shall remain the
property of Tenant and shall be removed by Tenant subject to Tenant’s obligation
to repair and restore the Leased Premises pursuant to this Lease.

 

Section 8. Exemption of Landlord from Liability. Landlord shall not be liable
for injury or damage to the person or goods, wares, merchandise or other
property of Tenant, Tenant’s employees, contractors, invitees, customers or any
other person in or about the Leased Premises,

 

--------------------------------------------------------------------------------


 

whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Leased Premises or
upon portions of the building of which the Leased Premises are a part, or from
other sources or places, and regardless of whether the cause of such injury or
damage or the means of repairing same is accessible or not. Notwithstanding
Landlord’s negligence or breach of this Lease, Landlord shall under no
circumstances be liable for injury to Tenant’s business or for any loss of
income or profit therefrom.

 

ARTICLE XI - USE OF PROPERTY BY TENANT

 

Section 1. Use. The Leased Premises may be occupied and used by Tenant
exclusively for manufacturing, warehousing, general office and sales activities
of the business known as Spy Optics, Inc., or Orange 21, Inc. Nothing herein
shall give Tenant the right to use the property for any other purpose or to
sublease, assign, or license the use of the property to any sublessee, assignee,
or licensee, which or who shall use the property for any other use.

 

Section 2. Hazardous Substances.

 

(A) Reportable Uses Require Consent. The term “Hazardous Substances” as used in
the Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill release, or effect, either by itself or in
combination with other materials expected to be on the Leased Premises, is
either (I) potentially injurious to the public health, safety or welfare, the
environment or the Leased Premises, (ii) regulated or monitored by any
governmental authority or third party under any applicable statute or common law
theory. Tenant shall not engage in any activity in, on or about the Leased
Premises which constitutes a Reportable Use (as hereinafter defined) of
Hazardous Substances without the prior express written consent of the Landlord
and compliance in a timely manner with all applicable laws. “Reportable Use”
shall mean (I) the installation or use of any above or below ground storage
tank, (ii) the generation, possession, storage, use, transportation, or disposal
of a Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority. Reportable Use shall also include Tenant’s being
responsible for the presence in, on or about the Leased Premises of any
Hazardous Substance. Landlord may (but without any obligation to do so)
condition its consent to the use or presence of any Hazardous Substance,
activity or storage tank by Tenant upon Tenant’s giving Landlord such additional
assurances as Landlord, in its sole discretion, deems necessary to protect
itself, the public, the Leased Premises and the environment against damage,
contamination, or injury and/or liability therefore and therefrom, including,
but not limited to, the installation (and removal on or before the Expiration
Date or earlier termination) of reasonably necessary protective modifications to
the Leased Premises and/or the deposit of additional security in whatever form
deemed necessary by Landlord.

 

(B) Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a

 

--------------------------------------------------------------------------------


 

Hazardous Substance, or a condition involving or resulting from same, has come
to be located in, on or under the Leased Premises, Tenant shall immediately give
written notice of such fact to Landlord. Tenant shall immediately give Landlord
a copy of any statement, report, notice, registration, application, permit,
business plan, license, claim, action or proceeding given to, or received from,
and governmental authority or private party, or persons entering or occupying
the Leased Premises, concerning the presence, spill, release, discharge of, or
exposure to, any Hazardous Substance or contamination in, on or about the Leased
Premises, including but not limited to all such documents as may be involved in
any Reportable Uses involving the Leased Premises.

 

(C) Indemnification . Tenant shall indemnify, protect, defend and hold Landlord,
its agents, employees, lenders, and assignees, if any, and the Leased Premises,
harmless from and against any and all loss of rents and/or other damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, permits and
attorneys’ and consultants’ fees arising out of or involving any Hazardous
Substance or storage tank brought onto the Leased Premises by or for Tenant or
under Tenant’s control. Tenant’s obligations under this paragraph shall include,
but not be limited to, the effects of contamination or injury to person or
property or the environment created or suffered by Tenant, and the cost of
investigation, removal, remediation, restoration and/or abatement thereof, or of
any contamination therein involved, and shall survive the expiration or early
termination of this Lease. No termination, cancellation or release agreement
entered into by Landlord and Tenant shall release Tenant from its obligations
under this Lease with respect to Hazardous Substances or storage tanks, unless
specifically and expressly so agreed by Landlord in writing at the time of such
agreement.

 

Section 3. Tenant’s Compliance with Law. Tenant shall, at Tenant’s sole cost and
expense, fully, diligently, and in a timely manner, comply with all Applicable
Law, which in this Lease shall mean all laws, regulations, ordinances,
directives, covenants, easements, and restrictions of record, permits, the
requirements of any fire insurance underwriter or rating bureau and the
recommendations of Landlord’s engineers and/or consultants, relating in any
manner to the Leased Premises, now in effect or which may hereafter come into
effect, and whether or not reflecting a change in policy from any previously
existing policy. Tenant shall, within five (5) days of Landlord’s written
request, provide Landlord with copies of all documents and information
evidencing Tenant’s compliance with Applicable Law specified by Landlord, and
shall immediately upon receipt, notify Landlord in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving and failure by Tenant or
the Leased Premises to comply with any Applicable Law.

 

ARTICLE XII - DAMAGE OR DESTRUCTION

 

Section 1. Definitions.

 

(A) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Leased Premises, other than Tenant owned improvements, the
repair cost of which is less than 50% or more of the then Replacement Cost of
the Leased Premises immediately prior to

 

--------------------------------------------------------------------------------


 

such damage or destruction, excluding from such calculation the value of the
land and Tenant owned improvements.

 

(B) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Leased Premises, other than Tenant owned improvements, the
repair cost of which is 50% or more of the then Replacement Cost of the Leased
Premises immediately prior to such damage or destruction, excluding from such
calculation the value of the land and Tenant owned improvements.

 

(C) “Insured Loss” shall mean damage or destruction to improvements on the
Leased Premises other than Tenant owned improvements,, which was caused by an
event required to be covered by the insurance policies described herein,
irrespective of any deductible amounts or coverage limits involved.

 

(D) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Landlord as the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of applicable building codes, ordinances or laws, and
without deduction for depreciation.

 

Section 2. Partial Damage – Insured Loss. If a Premises Partial Damage that is
an Insured Loss occurs, then Landlord shall, at Tenant’s expense, repair such
damage (but not Tenant’s Trade Fixtures or Tenant owned improvements) as soon as
reasonably possible and this Lease shall continue in full force and effect,
provided, however, that Tenant shall, at Landlord’s election, make the repair of
any damage or destruction the total cost of repair of which is $10,000 or less,
and, in such event, Landlord shall make the insurance proceeds, if any,
available to Tenant on a reasonable basis for that purpose. Notwithstanding the
foregoing, if the required if the insurance was not in force or the insurance
proceeds are not sufficient to effect such repair, the party responsible to
maintaining the insurance shall promptly contribute the shortage in proceeds
(except as to the deductible which is the Tenant’s responsibility) as and when
required to complete said repairs. Premises partial damage due to flood or
earthquake shall be subject to Section 3, following, rather than this Section,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
party.

 

Section 3. Partial Damage – Uninsured Loss. If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by the negligent or willful act of
Tenant (in which case Tenant shall make the repairs at Tenant’s expense and this
Lease shall continue in force, but subject to Landlord’s rights under Article XV
pertaining to Remedies), Landlord may at Landlord’s option either: (i) repair
such damage as soon as reasonable possible at Landlord’s expense, in which case
this Lease shall remain in full force and effect; or (ii) give written notice to
Tenant within thirty (30) days after receipt of knowledge of the occurrence of
such damage of Landlord’s desire to terminate this Lease as of the date sixty
(60) days following the giving of such notice.

 

Section 4. Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate sixty (60) days
following the date of such Premises

 

--------------------------------------------------------------------------------


 

Total Destruction, whether or not the damage or destruction is an Insured Loss.
In the event that the damage or destruction was caused by Tenant, Landlord shall
have the right to recover Landlord’s damages from Tenant except as expressly
waived or released by Article IX, Section 6, hereof.

 

Section 5. Abatement or Adjustment of Rent – Tenant’s Remedies.

 

(A)  In the event of a Premises Partial Destruction caused by an Insured Loss,
whether or not repaired by Landlord or Tenant, the Base Rent, Additional Rent,
Real Property Taxes, insurance premiums and other charges, if any, payable to
Landlord hereunder for the period of such damage, its repair or restoration
continues, but not to exceed the period for which rental value insurance is
required pursuant to the terms of this Lease, shall be abated in proportion to
the degree to which Tenant’s use of the leased Premises is impaired. Except for
abatement of the Base Rent, Additional Rent, Real Property Taxes, insurance
premiums and other charges, if any, all other obligations of Tenant hereunder
shall be performed by Tenant, and Tenant shall have no claim against Landlord
for any damage suffered by reason of such repair or restoration.

 

(B)  Notwithstanding the foregoing, if Landlord does not commence repair or
restoration of the Premises within ninety (90) days of the date of the
occurrence of a Partial Premises Damage, then Tenant may at any time thereafter
cancel and terminate this Lease by sending ninety (90) days written notice
thereof to Landlord and Lenders, and if Landlord and/or Lenders fail to commence
repairs within thirty (30) days of the receipt of such notice, Tenant may give
written notice to Landlord and any Lenders of which Tenant has actual knowledge
of Tenant’s election to terminate this lease on a date not less than thirty (30)
days following the delivery of such notice to Landlord and Lenders and this
Lease shall terminate as of the date specified in such notice. “Commence” as
used in this Section shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Leased Premises, whichever occurs first.

 

Section 6. Termination – Advance Payments. Upon termination of this lease
pursuant to the terms of this Article, an equitable adjustment shall be made
concerning advance payments of the Base Rent, Additional Rent, Real Property
Taxes, insurance premiums and other charges, if any.

 

Section 7. Waive Statutes. Landlord and Tenant agree the terms of this Lease
shall govern the effect of any damage to or destruction of the Leased Premises
with respect to the termination of this lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.

 

ARTICLE XIII- CONDEMNATION

 

Section 1. Total Taking. If, after the execution of this Lease and prior to the
expiration of the term hereof, the whole of the Leased Premises shall be taken
under power of eminent domain by any public or private authority, or conveyed by
Landlord to said authority in lieu of such taking, then this Lease and the Term
hereof shall cease and terminate as of the date when possession of the Leased
Premises shall be taken by the taking authority and any unearned rent or other
charges, if any, paid in advance, shall be refunded to Tenant.

 

--------------------------------------------------------------------------------


 

Section 2. Partial Taking. If, after the execution of this Lease and prior to
the expiration of the Term hereof, any public or private authority shall, under
the power of eminent domain, take, or Landlord shall convey to said authority in
lieu of such taking, property which results in a reduction by fifteen (15%)
percent or more of the area in the Leased Premises, or of a portion of the
Leased Premises that substantially interrupts or substantially obstructs the
conducting of business on the Leased Premises; then Tenant may, at its election,
terminate this Lease by giving Landlord notice of the exercise of Tenant’s
election within thirty (30) days after Tenant shall receive notice of such
taking. In the event of termination by Tenant under the provisions of Section 1
of this Article, this Lease and the term hereof shall cease and terminate as of
the date when possession shall be taken by the appropriate authority of that
portion of the Entire Property that results in one of the above takings, and any
unearned rent or other charges, if any, paid in advance by Tenant shall be
refunded to Tenant.

 

Section 3. Restoration. In the event of a taking in respect of which Tenant
shall not have the right to elect to terminate this Lease or, having such right,
shall not elect to terminate this Lease, this Lease and the term thereof shall
continue in full force and effect and Landlord, at Landlord’s sole cost and
expense, forthwith shall restore the remaining portions of the Leased Premises,
including any and all improvements made theretofore to an architectural whole in
substantially the same condition that the same were in prior to such taking. A
just proportion of the rent reserved herein and any other charges payable by
Tenant hereunder, according to the nature and extent of the injury to the Leased
Premises and to Tenant’s business, shall be suspended or abated until the
completion of such restoration and thereafter the rent and any other charges
shall be reduced in proportion to the square footage of the Leased Premises
remaining after such taking.

 

Section 4. The Award. All compensation awarded for any taking, whether for the
whole or a portion of the Leased Premises, shall be the sole property of the
Landlord whether such compensation shall be awarded for diminution in the value
of, or loss of, the leasehold or for diminution in the value of, or loss of, the
fee in the Leased Premises, or otherwise. The Tenant hereby assigns to Landlord
all of Tenant’s right and title to and interest in any and all such
compensation. However, the Landlord shall not be entitled to and Tenant shall
have the sole right to make its independent claim for and retain any portion of
any award made by the appropriating authority directly to Tenant for loss of
business, or damage to or depreciation of, and cost of removal of fixtures,
personalty and improvements installed in the Leased Premises by, or at the
expense of Tenant, and to any other award made by the appropriating authority
directly to Tenant.

 

Section 5. Release. In the event of any termination of this Lease as the result
of the provisions of this Article, the parties, effective as of such
termination, shall be released, each to the other, from all liability and
obligations thereafter arising under this lease.

 

ARTICLE XIV – ASSIGNMENTS AND SUBLETTING

 

Section 1. Landlord’s Consent Required. Tenant shall not voluntarily or by
operation of law assign, transfer mortgage or encumber (collectively
“assignment”) or sublet all or any part of Tenant’s interest in this Lease, or
any renewals or extensions thereof, or the Leased Premises

 

--------------------------------------------------------------------------------


 

sublet without the prior written consent of Landlord subject to the terms of
Article XVIII, Section 11 hereof.

 

Section 2. Terms and Conditions to Assignment or Subletting

 

(A) Regardless of Landlord’s consent, any assignment or subletting shall not:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Tenant under this Lease; (ii) release Tenant
from any obligations hereunder; or (iii) alter the primary liability of Tenant
for the payment of all sums due hereunder or for the performance of any other
obligations to be performed by Tenant under this lease.

 

(B) Landlord may accept rent or performance of Tenant’s obligations from any
person other than Tenant pending approval or disapproval of an assignment.
Neither a delay in approval or disapproval of such an assignment nor the
acceptance of rent or performance shall constitute a waiver or estoppel of
Landlord’s right to exercise its remedies for Default of Breach by Tenant of any
terms, covenants or conditions of this Lease.

 

(C) The consent of Landlord to any assignment or subletting shall not constitute
a consent to any subsequent assignment or subletting. Landlord may, however,
consent to subsequent subletting or any amendments or modifications thereto
without notifying Tenant or anyone else liable on the Lease, and without
obtaining their consent, and such action shall not relieve such persons of their
liability under this lease or any sublease.

 

(D) In the event of a Default of Breach of Tenant’s obligations under this
Lease, Landlord may proceed directly against Tenant or anyone else responsible
for the performance of Tenant’s obligations under this Lease, including
sublessee, without first exhausting Landlord’s remedies against any other person
or entity responsible therefor to Landlord, or any security held by Landlord or
Tenant.

 

(E) Each request for consent to an assignment or subletting should be
accompanied by information relevant to Landlord’s determination of financial and
operational responsibility of the proposed assignee or sublessee, together with
a non-refundable deposit equal to 10% of the Base Rent then due under the Lease
as reasonable consideration for Landlord’s considering and processing the
request. Tenant agrees to provide Landlord with such other or additional
information and/or documentation as may be reasonably requested by Landlord.

 

(F) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or sublease, be deemed for the benefit of Landlord, to
have assumed and agreed to conform and comply with each and every term,
covenant, condition and obligation herein to be performed by Tenant.

 

(G) Landlord, as a condition to giving consent to any assignment or subletting,
may require (i) an increase in the security deposit; and/or (ii) an adjustment
to the Base Rent to what is the then market value of rent for property similar
to the Leased Premises.

 

--------------------------------------------------------------------------------


 

Section 3. Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Tenant of all or
any portion of the leased Premises and shall be deemed included in any sublease,
whether or not expressly incorporated therein:

 

(A) Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in
any rentals and income arising from any sublease of all or a portion of the
Leased Premises heretofore or hereafter made by Tenant and Landlord may collect
such rent and income and apply same to Tenant’s obligations under this Lease.

 

(B) In the event of Default or Breach by Tenant in the performance of its
obligations under this Lease, Landlord, at its option and without any obligation
to do so, may require any sublessee to attorn to Landlord, in which event
Landlord shall undertake the obligations of sublessor under such sublease from
the time of the exercise of said option to the expiration of the sublease,
provided, however, Landlord shall not be liable for any prepaid rents or
security deposit paid by such sublessee to such sublessor or for any other prior
Defaults or Breaches of such sublessor under such sublease.

 

(C) Any matter or thing requiring the consent of the sublessor shall also
require the consent of The Landlord.

 

(D) No sublessee shall further assign or sublet all or any part of the Leased
Premises without the prior written consent of Landlord.

 

(E) Landlord shall deliver a copy of any notice of Default or Breach by Tenant
to the sublessee, who shall have the right to cure the Default of Tenant within
the grace period, if any, specified in such notice. The sublessee shall have the
right of reimbursement and offset from and against Tenant for any such Defaults
cured by sublessee.

 

ARTICLE XV – DEFAULT; BREACH; REMEDIES

 

Section 1. Default; Breach. Landlord and Tenant agree that if an attorney is
consulted by Landlord in connection with a Tenant Default or Breach (as
hereinafter defined), $500 is a reasonable minimum sum per such occurrence for
legal services and costs in the preparation of a notice of Default and that
Landlord may include the cost of such services and costs in said notice as rent
due and payable to cure said Default. A “Default” is defined as a failure by
Tenant to observe, comply, or perform any of the terms, covenants, conditions or
rules applicable to Tenant under this Lease. A “Breach” is defined as the
occurrence of any one or more of the following Defaults, and, where a grace
period exits for cure after notice is specified herein, the failure of Tenant to
cure such Default prior to the expiration of the applicable grace period, and
shall entitled Landlord to pursue the remedies set forth herein:

 

(A) The vacating of the Leased Premises without the intention to reoccupy same,
or the abandonment of the Leased Premises.

 

(B) Except as otherwise expressly provided in this Lease, the failure by Tenant
to pay Base Rent or any other monetary payment required to be made by Tenant
hereunder, the failure

 

--------------------------------------------------------------------------------


 

to provide Landlord with Reasonable evidence of insurance, or the failure of
Tenant to fulfill any obligation under this Lease which endangers or threatens
life or property, where such failure continues for a period of three (3) days
following written notice thereof by or on behalf of Landlord to Tenant.

 

(C)  Except as otherwise expressly provided in this Lease, the failure by Tenant
to provide Landlord with reasonable written evidence, in duly executed original
form, if applicable, of any documentation or information which Landlord may
reasonably require of Tenant under the terms of this Lease, including, but not
limited to inspection, maintenance and service contracts, Tenant Statement,
subornation or non-subornation of this Lease, certification of compliance with
applicable laws, and the rescission of an unauthorized assignment or sublease,
where such failure continues for a period of ten (10) days following written
notice by or on behalf of Landlord.

 

(D) A Default by Tenant as to the terms, covenants, conditions or provisions of
this Lease, that are to be observed, complied with or performed by Tenant, other
than those described in paragraphs A, B and C, preceding, where such Default
continues for a period of thirty (30) days after written notice thereof by or on
behalf of Landlord.

 

(E)  The occurrence of any of the following events: (I) the making by Tenant of
any general arrangement or assignment for the benefit of creditors; (ii) Tenants
becoming a “debtor” in any bankruptcy proceeding (unless, in the case of a
proceeding filed against Tenant, the same is dismissed within sixty (60) days);
(iii) The appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Leased Premises or of
Tenant’s interest in the Lease, where possession is not restored in thirty (30)
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Leased Premises or of
Tenant’s interest in the Lease, where such seizure is not discharged in thirty
(30) days, provided, however, in the event that any provision of this paragraph
E is contrary to any applicable law, such provision shall be of no force or
effect, and not affect the validity of the remaining provisions of this Lease.

 

(F) The discovery by Landlord that any financial statement given to Landlord by
Tenant was materially false.

 

(G)  Tenant has caused a lien to be filed against the Leased Premises or other
of Landlord’s property and said lien is not removed within thirty (30) days of
recordation thereof.

 

Section 2. Remedies. If Tenant fails to perform any affirmative duty or
obligation of Tenant under this Lease, within ten (10) days after written notice
to Tenant (or in the case of emergency, without any written notice), Landlord
may at its option (but without obligation to do so), perform such duty of
obligation on Tenant’s behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. The costs and expenses of any such performance by Landlord shall
be due and payable by Tenant to Landlord upon invoice therefor. If any check
given to Landlord by Tenant shall not be honored by the bank upon which it is
drawn, Landlord, at its option, may require all future payments to be made under
this Lease by Tenant to be made by cashier’s check. In the event of

 

--------------------------------------------------------------------------------


 

a Breach of this Lease by Tenant, as defined in Section 1., preceding, with or
without further notice or demand, and without limiting Landlord in the exercise
of any right or remedy which Landlord may have by reason of such breach,
Landlord may:

 

Then Landlord shall be entitled to its election (unless Tenant shall cure such
default prior to such election, to the satisfaction of Landlord), to exercise
concurrently or successively, any one or more of the following rights:

 

(A)  Terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall expire and terminate on the date specified in such notice of
termination, with the same force and effect as though the date so specified were
the date herein originally fixed as the termination date of the term of this
Lease, and all rights of Tenant under this Lease and in and to the Leased
Premises shall expire and terminate, and Tenant shall remain liable for all
obligations under this Lease arising up to the date of such termination, and
Tenant shall surrender the Leased Premises to Landlord on the date specified in
such notice.

 

(B)  Terminate this Lease as provided herein and recover from Tenant all damages
Landlord may incur by reason of Tenant’s default, including, without limitation,
a sum which, at the date of such termination, represents the then value of the
excess, if any, of (a) the Base Rent, Real Property Taxes, insurance premiums
and all other sums which would have been payable hereunder by Tenant for the
period commencing with the day following the date of such termination and ending
with the date herein before set for the expiration of the full term hereby
granted, over (b) the aggregate reasonable rental value of the Leased Premises
for the same period, all of which excess sum shall be deemed immediately due and
payable.

 

(C)  Without terminating this Lease, declare immediately due and payable all
Base Rent, Real Property Taxes, insurance premiums and other rents and amounts
due and coming due under this Lease for the entire remaining Term hereof,
together with all other amounts previously due, at once; provided, however, that
such payment shall not be deemed a penalty or liquidated damages but shall
merely constitute payment in advance of rent for the remainder of said term.
Upon making such payment, Tenant shall be entitled to receive from Landlord all
rents received by Landlord from other assignees, Tenants, and subtenants on
account of said Premises during the term of this Lease, provided that the monies
to which Tenant shall so become entitled shall in no event exceed the entire
amount actually paid by Tenant to Landlord pursuant to the preceding sentence
less all costs, expenses and attorney’s fees of Landlord incurred in connection
with the reletting of the Premises.

 

(D)  Without terminating this Lease, and with or without notice to Tenant,
Landlord may in its own name but as agent for Tenant enter into and upon and
take possession of the Leased Premises or any part thereof, and, at Landlord’s
option, remove persons and property therefrom, and such property, if any, may be
removed and stored in a warehouse or elsewhere at the cost of, and for the
account of Tenant, all without being deemed guilty of trespass or becoming
liable for any loss or damage which may be occasioned thereby, and Landlord may
rent the Leased Premises or any portion thereof as the agent of Tenant with or
without advertisement, and by private negotiations and for any term upon such
terms and conditions as Landlord may deem necessary or desirable in order to
relet the Premises. Landlord shall in no way be responsible or

 

--------------------------------------------------------------------------------


 

liable for any rental concessions or any failure to rent the Premises or any
part thereof, or for any failure to collect any rent due upon such reletting.
Upon such reletting, all rentals received by Landlord from such reletting shall
be applied: first, to the payment of any indebtedness (other than any rent due
hereunder) from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including, without limitation, brokerage fees and
attorney’s fees and costs of alterations and repairs; third, to the payment of
rent and other charges then due and unpaid hereunder; and the residue, if any
shall be held by Landlord to the extent of and for application in payment of
future rent as the same may become due and payable hereunder. In reletting the
Leased Premises as aforesaid, Landlord may grant rent concessions and Tenant
shall not be credited therefor. If such rentals received from such reletting
shall at any time or from time to time be less than sufficient to pay to
Landlord the entire sums then due from Tenant hereunder, Tenant shall pay any
such deficiency to Landlord. Such deficiency shall, at Landlord’s option, be
calculated and paid monthly. No such reletting shall be construed as an election
by Landlord to terminate this Lease unless a written notice of such election has
been given to Tenant by Landlord. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for any such previous default provided same has not been cured.

 

(E) Continue the Lease and Tenant’s right to possession in effect as provided by
law after Tenant’s Breach and abandonment and recover rent from Tenant as it
comes due, provided however that Tenant shall retain the right to assign or
sublet the Leased Premises, subject to the requirements set forth in
Article XIV, hereof. Acts of maintenance or preservation, efforts to relet the
Leased Premises, or the appointment of a receiver to protect Landlord’s interest
under the Lease, shall not constitute a termination of Tenant’s right to
possession.

 

(F)  Pursue such other remedies as are available at law or equity.

 

Section 2. Landlord’s pursuit of any remedy of remedies, including without
limitation, any one or more of the remedies stated herein shall not
(1) constitute an election of remedies or preclude pursuit of any other remedy
or remedies provided in this Lease or any other remedy or remedies provided by
law or in equity, separately or concurrently or in any combination, or (2) sever
as the basis for any claim of constructive eviction, or allow Tenant to withhold
any payments under this Lease.

 

Section 3. The expiration or termination of the Lease and/or the Tenant’s right
to possession shall not relieve Tenant from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the Term
hereof or by reason of Tenant’s occupancy of the Leased Premises.

 

Section 4. Late Charges. Tenant hereby acknowledges that late payment by Tenant
to Landlord of rent and any other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed upon
Landlord by the terms of the mortgage or deed of trust covering the Leased
Premises. Accordingly, if any installment of rent or any other sum due from
Tenant shall not be received by Landlord or Landlord’s designee within five
(5) days after such amount shall be due,

 

--------------------------------------------------------------------------------


 

then, without any requirement for notice to Tenant, Tenant shall pay to Landlord
a late charge equal to 6% of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Landlord
will incur by reason of late payment by Tenant. Acceptance of such late charge
by Landlord shall in no event constitute a waiver of Tenant’s Default or Breach
with respect to such overdue amount, nor prevent Landlord from exercising any of
the other rights and remedies granted hereunder, in the event that a late charge
is payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Rent, then notwithstanding any other provision of this
Lease, Base Rent shall, at Landlord’s option, become due and payable quarterly
in advance.

 

Section 5. Landlord’s Breach. Landlord shall not be deemed in breach of this
Lease unless Landlord fails in a reasonable time to perform an obligation
required to be performed by Landlord. For purposes of this Section, a reasonable
time shall in no event be less than thirty (30) days after receipt by Landlord,
and by the holders of any mortgage or deed of trust covering the Leased Premises
whose name and address shall have been furnished Tenant in writing for such
purpose, of written notice specifying wherein such obligation of Landlord has
not been performed, provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days after such notice are
reasonably required for its performance, then Landlord shall not be in breach of
this Lease if performance is commenced within the thirty (30) day period and
thereafter diligently pursued to completion.

 

ARTICLE XVI - SUBORDINATION; TENANCY STATEMENT; TITLE

 

Section l. Subordination. Tenant shall, upon the request of Landlord in writing,
subordinate this Lease to the lien of any present or future mortgage or deed of
trust upon the Leased Premises irrespective of the time of execution or the time
of recording of any such mortgage.

 

Section 2. Attornment. Subject to the non-disturbance provisions of Section 4
following, Tenant agrees to attorn to Lender or any other party who acquires
ownership of the Leased Premises by reason of foreclosure of a security device,
and that in the event of such foreclosure, such new owner shall not: (i) be
liable for and act or omission of any prior landlord or with respect to events
occurring prior to acquisition of ownership; (ii) be subject to any offsets or
defenses which Tenant may have against a prior landlord; or (iii) be bound by
pre-payment of more than one (1) month’s rent.

 

Section 3. Tenancy Statement. Each party shall within ten (10) days after
written notice from the other party execute, acknowledge and deliver a statement
in writing in form similar to the then most current “Tenancy Statement” form
published by the American Industrial real Estate Association, plus such
additional information, confirmation and/or statements as may be reasonably
requested by the other party.

 

Section 4. Non-Disturbance. With respect to security devices entered into by
Landlord after the execution of this Lease, Tenant’s subordination of this Lease
shall be subject to receiving assurance (a “non-disturbance agreement”) from the
Lender that Tenant’s possession and this Lease, including any options to extend
the Term hereof, will not be disturbed so long as Tenant

 

--------------------------------------------------------------------------------


 

is not in Breach hereof and attorns to the record owner of the Leased Premises.

 

Section 5. Financial Statements. If Landlord desires to finance, refinance or
sell the Leased Premises or any part thereof, Tenant shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant. The financial statements will be limited to existing SEC filings
including annual 10K and quarterly 10Q reports.

 

Section 6. Recording. Either Landlord or Tenant shall, upon request of the
other, execute, acknowledge and deliver to the other a short form memorandum of
lease for recording purposes. The party requesting recordation shall be
responsible for payment of any fees, expense, charges or taxes applicable
thereto.

 

Section 7. Estoppel Certificates. At any time and from time to time, Landlord
and Tenant each agree, upon request in writing from the other, to execute,
acknowledge and deliver to the other or to any person designated by the other a
statement in writing certifying that the Lease is unmodified and is in full
force and effect, or if there have been modifications, that the same is in full
force and effect as modified (stating the modifications), that the other party
is not in default in the performance of its covenants hereunder, or if there
have been such defaults, specifying the same, and the dates to which the rent
and other charges have been paid.

 

ARTICLE XVII - WAIVERS/DISPUTES

 

Section 1. Waivers. Failure of Landlord to complain of any act or omission on
the part of Tenant, no matter how long the same may continue, shall not be
deemed to be a waiver by Landlord of any of its rights hereunder. No waiver by
Landlord at any time, express or implied, of any breach of any provision of this
Lease shall be deemed a waiver of a breach of any other provision of this Lease
or a consent to any subsequent breach of the same or any other provision. If any
action shall require the consent or approval of Landlord, Landlord’s consent to
or approval of such action on any one occasion shall not be deemed a consent to
or approval of said action on any subsequent occasion or a consent to or
approval of any other action on the same or any subsequent occasion. Any and all
rights and remedies which Landlord may have under this Lease or by operation of
law, either at law or in equity, upon any breach, shall be distinct, separate
and cumulative and shall not be deemed inconsistent with each other, and no one
of them, whether exercised by Landlord or not, shall be deemed to be an
exclusion of any other; and any two or more or all of such rights and remedies
may be exercised at the same time.

 

Section 2. Disputes. It is agreed that, if at any time a dispute shall arise as
to any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the obligation to make such payment in a timely fashion and
said party shall have the right to institute suit for the recovery of such sum.
If it shall be adjudged that there was no legal obligation on the part of said
party to pay such sum or any part thereof, said party shall be entitled to
recover such sum or so much thereof as it was not legally required to pay under
the provisions of this Lease. If at any time a dispute shall arise between the
parties hereto as to any work to be performed by either of them under the
provisions hereof, the party obligated to perform the work shall have the
obligation to

 

--------------------------------------------------------------------------------


 

perform such work and pay the costs thereof and said party may institute suit
for the recovery of the costs of such work. If it shall be adjudged that there
was no legal obligation on the part of the said party to perform the same or any
part thereof, said party shall be entitled to recover the costs of such work or
the cost of so much thereof as said party was not legally required to perform
under the provisions of this Lease.

 

Section 3. Attorneys Fees. If any party brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceedings is
pursued to decision or judgment. The attorneys’ fees shall not be computed
according to any court fee schedule, but shall be such as to fully reimburse all
attorneys’ fees reasonably incurred. Landlord shall be entitled to attorneys’
fees, costs and expenses incurred in the preparation and service of notices of
Default and consultations in connection therewith, whether or not legal action
is subsequently commenced in connection with such Default of Breach.

 

ARTICLE XVIII - MISCELLANEOUS

 

Section 1. Notices. All notices and other communications authorized or required
hereunder shall be in writing and shall be given by mailing the same by
certified mail, return receipt requested, postage prepaid, and any such notice
or other communication shall be deemed to have been given when received by the
party to whom such notice or other communication shall be addressed. If intended
for Landlord the same will be mailed to the address herein above set forth or
such other address as Landlord may hereafter designate by notice to Tenant, and
if intended for Tenant, the same shall be mailed to Tenant at the address herein
above set forth, or such other address or addresses as Tenant may hereafter
designate by notice to Landlord.

 

Section 2. Invalidity of Particular Provision. If any term or provision of this
Lease or the application hereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

Section 3. Captions and Definitions of Parties. The captions of the Sections of
this Lease are for convenience only and are not a part of this Lease and do not
in any way limit or amplify the terms and provisions of this Lease. The word
“Landlord” and the pronouns referring thereto, shall mean, where the context so
admits or requires, the persons, firm or corporation named herein as Landlord or
the mortgagee in possession at any time, of the land and building comprising the
Leased Premises. If there is more than one Landlord, the covenants of Landlord
shall be the joint and several obligations of each of them, and if Landlord is a
partnership, the covenants of Landlord shall be the joint and several
obligations of each of the partners and the obligations of the firm. Any pronoun
shall be read in the singular or plural and in such gender as the context may
require. Except as in this Lease otherwise provided, the terms and provisions of
this Lease shall be binding upon and inure to the benefit of the parties hereto
and their respective

 

--------------------------------------------------------------------------------


 

successors and assigns.

 

Section 4. No Partnership. Nothing contained herein shall be deemed or construed
by the parties hereto nor by any third party as creating the relationship of
principal and agent or of partnership or of a joint venture between the parties
hereto, it being understood and agreed that neither any provision contained
herein, nor any acts of the parties hereto, shall be deemed to create any
relationship between the parties hereto other than the relationship of Landlord
and Tenant.

 

Section 5. Brokerage. Landlord and Tenant each represent and warrant to the
other that it has not had any dealings with any person, firm, broker or finder
in connection with this Lease and that no real estate broker is entitled to any
commissions upon the execution or of this Lease.

 

Section 6. Entire Agreement. This instrument contains the entire and only
agreement between the parties, and no oral statements or representations or
prior written matter not contained in this instrument shall have any force and
effect. This Lease shall not be modified in any way except by a writing executed
by both parties.

 

Section 7. Governing Law. All matters pertaining to this agreement (including
its interpretation, application, validity, performance and breach) in whatever
jurisdiction action may be brought, shall be governed by, construed and enforced
in accordance with the laws of the State of California. The parties herein agree
to submit to the personal jurisdiction and venue of a court of subject matter
jurisdiction located in San Diego County, State of California. In the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party’s reasonable
attorney’s fees, court costs, and all other expenses, whether or not taxable by
the court as costs, in addition to any other relief to which the prevailing
party may be entitled. In such event, no action shall be entertained by said
court or any court of competent jurisdiction if filed more than one year
subsequent to the date the cause(s) of action actually accrued regardless of
whether damages were otherwise as of said time calculable.

 

Section 8. Extraordinary remedies. To the extent cognizable at law, the parties
hereto, in the event of breach and in addition to any and all other remedies
available thereto, may obtain injunctive relief, regardless of whether the
injured party can demonstrate that no adequate remedy exists at law.

 

Section 9. Landlord’s Access; Showing; Repairs. Tenant agrees: (i) to permit
Landlord and its agents to examine the Leased Premises at reasonable times and
to show the Leased Premises to prospective purchasers of the Building and to
provide Landlord, if not already available, with a set of keys for the purpose
of said examination, provided that Landlord shall not thereby unreasonably
interfere with the conduct of Tenant’s business; and/or (ii) to permit Landlord
to enter the Leased Premises to inspect such repairs, improvements, alterations
or additions thereto as may be required under the provisions of this Lease. But
nothing contained herein shall be construed as a creating a duty for the
Landlord to inspect the Leased Premises.

 

Section 10. Signs. Tenant shall not place any sign on the Leased Premises,
except that Tenant may, with Landlord’s prior written consent, install (except
on the roof) such signs as are

 

--------------------------------------------------------------------------------


 

permitted by law, ordinance, and/or regulation and reasonably necessary to
advertise Tenant’s business. The installation of such signs shall be subject to
all other terms of this Lease, including those with respect to Utility
Installations, Alterations and maintenance and repair of the Leased Premises.

 

Section 11. Consents.

 

(A)  Wherever in the Lease the consent of a party is required to an act by the
other party, such consent shall not be unreasonably withheld or delayed.
Landlord’s actual; reasonable costs and expenses (including, but not limited to
architects’, attorneys’, engineers’ or other consultants’ fees) incurred in the
consideration of, or response to, a request by Tenant for any Landlord consent
pertaining to this Lease or the Leased Premises shall be paid by Tenant to
Landlord upon receipt of an invoice and supporting documentation therefor.
Landlord may, as a condition to considering any such request by Tenant, require
the Tenant deposit with Landlord an amount of money reasonably calculated by
Landlord to represent the cost Landlord will incur in considering and responding
to Tenant’s request.

 

(B) All conditions to Landlord’s consent authorized by this Lease are
acknowledged by Tenant as being reasonable. The failure to specify herein any
particular condition to Landlord’s consent shall not preclude the imposition by
Landlord at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given.

 

Section 12. Quiet Possession. Upon payment by Tenant of the rent and other sums
due under this Lease and the observance and performance of the covenants,
conditions and provisions to be performed by Tenant under the terms of this
Lease, Tenant shall have quiet possession of the Leased Premises for the Term of
this Lease, subject to all the provisions of this lease.

 

Section 13. No Holdover. Tenant has no right to retain possession of the Leased
Premises or any part thereof beyond the expiration or earlier termination of
this Lease.

 

Section 14. Covenants and Conditions. All provisions of this Lease to be
observed or performed by Tenant are both covenants and conditions.

 

Section 15. Interest on Past Due Obligations. Amy monetary payment due Landlord
hereunder, other than late charges, not received by Landlord within thirty (30)
days following the date on which it was due, shall bear interest from the
thirty-first (31) day at the maximum rate allowed by law in addition to any late
charges due thereon.

 

Section 16. Time of the Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the parties under
this Lease.

 

Section 17. Rent Defined. All monetary obligations of Tenant to Landlord under
this Lease are deemed to be rent.

 

Section 18. Auctions. Tenant shall not conduct, nor permit to be conducted,
either voluntarily or

 

--------------------------------------------------------------------------------


 

non-voluntarily, any auction upon the Leased Premises without first having
obtained Landlord’s prior written consent. Notwithstanding any other provision
to the contrary, Landlord shall not be obligated to exercise any standard of
reasonableness in determining whether to grant such request.

 

Section 19. Security Measures. Tenant acknowledges that the rental payable to
Landlord under this Lease does not include the cost of guard services or
security measures, and that Landlord shall have no obligation whatsoever to
provide same. Tenant assumes all responsibility for the protection of the Leased
Premises, Tenant, its agents, employees and invitees.

 

Section 20. Authority. Each party hereto represents that it has the full
authority to enter into this Lease.

 

Section. 21. Amendments. This Lease may only be amended by an instrument in
writing signed by the parties in interest at the time of the modification.

 

Section 22. Construction. This Lease and all the terms thereof have been
negotiated at arms’ length and neither party shall be deemed to be the drafter
thereof for the purposes of construction of the terms hereof.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written or have caused this Lease to be executed by their respective
officers thereunto duly authorized.

 

Signed, sealed and delivered in the presence of:

 

/s/ Sidney H. Levine, Trustee

 

For The Levine Family Trust (“Landlord”)

 

Name and Title:

Sidney H. Levine, Trustee

 

Levine Family Trust 10/19/71

 

Date:

 

 

For Orange 21 Inc. (“Tenant”)

 

/s/ Barry Buchholtz

 

 

Name and Title: Barry Buchholtz, CEO

 

Date: 5/31/05

 

--------------------------------------------------------------------------------